DETAILED ACTION
This is in response to application filed on April 05, 2021, said application is a continuation of U.S. application Ser. No. 16/222619, filed 12/17/2018, now U.S. Patent No. 10,969,941 and claims Priority from Provisional Application No. 62/738832, filed 09/28/2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are pending and presented for examination, of which claims 1, 11 and 12 are in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 47, 24, respectively, of U.S. Patent No. 10,969,941. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims 1, 11 and 12 are to be found in patent claims 1, 47, 24. The difference between the application claims 1, 11 and 12 and the patent claims 1, 47, 24 lie in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims 1, 47, 24 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 11 and 12.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1, 11 and 12 are anticipated by claims 1, 47, 24, respectively, of the patent, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, 11-12, the limitation “....while displaying the first user interface, receiving, via the one or more input devices, a first input corresponding to selection of a first respective affordance in the first user interface; and in response to receiving the first input, performing a first respective function associated with the first respective affordance” is unclear which “the first user interface” is referencing with respect to underwater or not underwater.  Regarding claims 9-10, the limitations therein are unclear and do not seem to logically connect to parent claim 1 because, for example, if claim 1 determines that the device is not underwater and display the first user interface that include a second set of affordance(s), but then claim 9 is claiming the first user interface waking up while underwater would not make sense.  Also, claim 9 would have to assume claim 1 is in a sleep mode, which means not displaying the first user interface.  And for claim 10, would have to assume that there is no need to determine if the device is underwater or not underwater because claim 10 is already claiming the device is not underwater.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US PGPub. No. 2018/0157368; Filed: Nov. 21, 2017) (hereinafter PARK).

In reference to independent claim 1:
PARK teaches a method comprising: at an electronic device in communication with a display device and one or more input devices: displaying, via the display device, a first user interface (i.e. ...the electronic device 100 may include... a capacitive touch display 190 supporting a user's touch input or hovering input.. the electronic device 100 may change the first user interface 110 displayed in the display 190 to a second user interface 120.... - Paragraphs 47, 50, 149), wherein: in accordance with a determination that the electronic device is underwater, the first user interface includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device (i.e. ... when the electronic device 100 enters the water... display the second user interface 120... in which icons associated with photography are arranged, adjacent to the right end and the left end of the display 190.... - Paragraphs 52-55; Fig. 1B, 6A etc.); and in accordance with a determination that the electronic device is not underwater, the first user interface includes a second set of one or more affordances, different from the first set of one or more affordances, that are selectable to access one or more second functions of the electronic device (i.e. ... The electronic device 100 may display a first user interface 110... various icons 112 that enable modification of a photographing setting value may be displayed, for example, on the left side of the display 190... a photography icon 114, a moving image photography icon 116, a mode switching icon 118, etc. may be displayed on the right side of the display 190... - Paragraphs 44-46; Fig. 1A); while displaying the first user interface, receiving, via the one or more input devices, a first input corresponding to selection of a first respective affordance in the first user interface; and in response to receiving the first input, performing a first respective function associated with the first respective affordance (i.e. .. where the electronic device 100 is located under the water, a user may, for example, and without limitation, use a camera function of the electronic device 100... - Paragraph 56). 

In reference to claim 2:
PARK teaches the method of claim 1, wherein the first set of one or more affordances includes the second set of one or more affordances, and the second set of one or more affordances does not include at least one affordance in the first set of one or more affordances (i.e. Fig. 1A-1B, 6A etc.). 

In reference to claim 3:
PARK teaches the method of claim 1, wherein the first user interface is a wake screen user interface of the electronic device (i.e. ... when the electronic device 100 enters the water... the electronic device 100 may change the first user interface 110 to the second user interface 120 and display the second user interface 120... - Paragraph 52; In other words, the change activates the user interface for underwater).

In reference to claim 4:
PARK teaches the method of claim 1, wherein the first set of one or more affordances is displayed according to a first arrangement on the first user interface, and the second set of one or more affordances is displayed according to a second arrangement, different from the first arrangement, on the first user interface (i.e. Fig. 1A-1B, 6A etc.). 

In reference to claim 5:
PARK teaches the method of claim 1, wherein the first set of one or more affordances includes a first affordance that is selectable to access a first function (i.e. ... when the electronic device 100 enters the water... display the second user interface 120... in which icons associated with photography are arranged, adjacent to the right end and the left end of the display 190... use a camera function.... - Paragraphs 52-56; Fig. 1B, 6A etc.), and the second set of one or more affordances includes a second affordance that is selectable to access the first function (i.e. ... the first user interface 110 including icons which enable selection and control of various functions associated with photography using a camera... - Paragraphs 44-46; Fig. 1A). 

In reference to claim 7:
PARK teaches the method of claim 1, wherein the one or more first functions include a respective function of a first respective application installed on the electronic device (i.e. ... a camera application... - Paragraph 14). 

In reference to claim 8:
PARK teaches the method of claim 7, wherein the one or more second functions include a respective function of a second respective application installed on the electronic device (i.e. ... the electronic device 100 may display, on the display 190, the first user interface 110 including icons which enable selection and control of various functions associated with photography using a camera.... - Paragraph 45). 

In reference to claim 9:
PARK teaches the method of claim 1, wherein the electronic device displays the first user interface in response to waking up while the electronic device is underwater (i.e. ... when the electronic device 100 enters the water... the electronic device 100 may change the first user interface 110 to the second user interface 120 and display the second user interface 120... - Paragraph 52; In other words, the change activates the user interface for underwater). 

In reference to claim 10:
PARK teaches the method of claim 1, wherein the electronic device displays the first user interface in response to waking up while the electronic device is not underwater (i.e. ... The electronic device 100 may display a first user interface 110 on a display 190... - Paragraph 44; In other words the currently displayed first user interface that is not underwater is in a wake state).

In reference to independent claim 11:
A non-transitory computer-readable storage medium including instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform a method comprising: displaying, via a display device, a first user interface, wherein: in accordance with a determination that the electronic device is underwater, the first user interface includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device; and in accordance with a determination that the electronic device is not underwater, the first user interface includes a second set of one or more affordances, different from the first set of one or more affordances, that are selectable to access one or more second functions of the electronic device; while displaying the first user interface, receiving, via one or more input devices, a first input corresponding to selection of a first 
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to independent claim 12:
An electronic device comprising: one or more processors; and memory storing instructions, which when executed by the one or more processors, cause the electronic device to perform a method comprising: displaying, via a display device, a first user interface, wherein: in accordance with a determination that the electronic device is underwater, the first user interface includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device; and in accordance with a determination that the electronic device is not underwater, the first user interface includes a second set of one or more affordances, different from the first set of one or more affordances, that are selectable to access one or more second functions of the electronic device; while displaying the first user interface, receiving, via one or more input devices, a first input corresponding to selection of a first respective affordance in the first user interface; and in response to receiving the first input, performing a first respective function associated with the first respective affordance.
- Claim 12 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US PGPub. No. 2018/0157368; Filed: Nov. 21, 2017) (hereinafter PARK) in view of Noto et al. (US PGPub. No. 2012/0023450) (hereinafter Noto).

In reference to claim 6:
Fig. 1A). 
PARK does not teach ... the first affordance has a first visual appearance.... However, Noto teaches “...when the pressure value is equal to or higher than a threshold value B which is set to be higher than the threshold value A... The sizes of the button P3...are further extended... When water pressure is equal to or higher than the threshold value B, the user is assumed to be in ‘deep water’...” (Paragraphs 42, 61) It would have been obvious to modify PARK with the teachings of Noto with the motivation to provide more accurate input (Paragraph 13).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Friday, 9am to 6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174